Citation Nr: 0421534	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  99-16 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an allergic skin 
rash.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active military service from October 1969 to 
June 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating determination 
of the Seattle, Washington, Department of Veterans Affairs 
(VA) Regional Office RO).

The issues of entitlement to service connection for PTSD and 
depression are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDING OF FACT

The medical evidence shows that it is more likely than not 
the veteran's  neurodermatitis preexisted service but was 
aggravated therein.  


CONCLUSION OF LAW

Service connection for neurodermatitis is warranted.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West. 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a skin 
disorder ( neurodermatitis).  Therefore, no further 
development is needed with regard to this claim.  As noted 
above, the other issues on appeal, service connection for 
depression and PTSD, are addressed in the remand below.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (2003).

The Board further notes that a portion of the veteran's 
service medical records appear to be missing.  If service 
medical records are presumed missing, the Board's obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A review of the record demonstrates that the veteran filed a 
claim for service connection for allergies in December 1998.  

In January 1999, the veteran was  afforded a VA examination.  
He reported having urticarial manifestations since 1970 
(during service), with recurrent severe hives starting in his 
scalp down to the bottom, and severe itching.  He noted using 
Benadryl in service and indicated that he was later given an 
Epipen.  The veteran also indicated that the rash on his 
forearms was manifested by significant itching.  

Physical examination revealed a tiny confluent, papular 
itching rash, evidencing eczema-type dermatitis over the left 
forearm, more on the lateral aspects and also on the elbows.  
There was no transudation or exudation.  

It was the examiner's impression that the veteran had an 
allergy causing severe hives but then added that it was of 
"unknown etiology".  The clinician observed that the 
etiology of urticaria was not very clear in the majority of 
cases.

In December 2000, the Board remanded this matter for 
additional development to include a VA skin examination, with 
the examiner being requested to render an opinion as to the 
etiology of any skin disorder and whether it was related to 
service.  In February 2003, the veteran was afforded the 
requested VA examination.  At the time of the examination, 
the veteran reported that he started having skin problems at 
14.  He noted that his skin condition became worse when he 
was under stress.  He stated that it would expand and become 
more red.  He also noted that the itching would increase.  

Physical examination revealed that the veteran had two areas 
of skin lesions on the left arm.  One was on the antecubital 
surface of the left elbow and the other area was at the left 
wrist.  Both areas were about 10 centimeters in diameter.  He 
also had an area on the left quadrant of the abdomen which 
was rather minor and only 5 centimeters in diameter.  The 
veteran noted that this had occurred over various parts of 
his body and stated that steroid preparations had not helped 
to alleviate his symptoms.  

The veteran reported that after a few days, the areas 
involved usually subsided and the skin returned to normal 
appearance.  The examiner stated that he was inclined to 
believe that the veteran had neurodermatitis.  

The examiner concluded that the current diagnosis was 
neurodermatitis.  In response to the Board remand, the 
clinician opined that the degree of probability that it was 
related to service was 60 percent and the reason was that the 
veteran stated that his symptoms did get worse while he was 
in service.  The examiner also noted that the veteran had 
PTSD which he believed could be indirectly causing his skin 
rash.  

Since service connection for PTSD is not currently in effect, 
service connection for a skin disorder secondary to PTSD 
cannot be granted at this time.  38 C.F.R. § 3.310(a) (2003).  
The only service medical records available do not support the 
claim for service connection on a direct incurrence or 
aggravation basis; the Board notes that at the time of the 
veteran's service separation examination, normal findings 
were reported for the skin.  However, aside from the fact 
that it is through no fault of the veteran that his service 
medical records are apparently lost or destroyed, the most 
recent VA examiner's opinion supports the veteran's claim.  
The VA clinician opined in February 2003 that there was a 60 
percent chance that the veteran's neurodermatitis was related 
to his period of service because "the veteran stated that 
his symptoms did get worse while he was in service".  This 
evidence, when considered with the report of a December 2000 
VA skin examination, which includes a history of the onset of 
the veteran's skin disorder at age 14, indicates that the 
veteran's skin disorder began before service but increased in 
severity while he was on active duty.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2003).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

On the question of aggravation, the Board is cognizant of 
relevant jurisprudence to the effect that temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  In this case, the 
Board finds that, with VA examinations in recent years 
showing a chronic skin disease, most recently diagnosed as 
neurodermatitis, both examiners suggesting that it preexisted 
service, and one of the clinicians providing an opinion that 
can be construed to support a finding that the preexisting 
skin disease increased in severity during service, the Board 
finds that the evidence is at least in equipoise as to 
whether the veteran's neurodermatitis was in fact aggravated 
during service, within the meaning of the cited legal 
authority.  Accordingly, service connection for 
neurodermatitis is warranted.  38 U.S.C.A. §§ 1110, 1153, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.306.  


ORDER

Service connection for neurodermatitis is granted.  


REMAND

With regard to the issues of service connection for PTSD and 
depression, the Board notes that the veteran's representative 
has requested that this matter be remanded for further 
compliance with the VCAA.  The representative has indicated 
that the veteran was given insufficient notice as to what 
VA's requirements were under 38 C.F.R. § 3.159.  The Board 
notes that the RO, in a February 2001 letter, informed the 
appellant of the VCAA, to include what evidence it had, what 
evidence the veteran needed to submit, what evidence VA would 
request, where and when to send information, and where to 
contact VA if he had any questions.  However, the RO did not 
inform the veteran of the laws and regulations relating to 
the VCAA in its February 2004 SSOC (i.e., 38 C.F.R. § 3.159 
(2003)).  

The Board further observes that subsequent to his January 
1999 VA psychiatric examination, wherein an Axis I diagnosis 
of cannabis dependent, no remission, was rendered, the 
veteran has been diagnosed with PTSD and depression on 
numerous occasions.  

While the Board notes that the veteran has not provided 
stressor information despite having been asked to provide 
such on two separate occasions, the available service medical 
records reveal that he was hospitalized for psychiatric 
treatment in May 1972, with diagnoses of an emotionally 
unstable personality, and drug abuse, non dependent, 
resolved, being rendered.  

Based upon the additional information received pursuant to 
the December 2000 remand, the Board is of the opinion that 
the veteran should be afforded an additional VA psychiatric 
examination to determine the nature and etiology of any 
current psychiatric disorder and whether it is related to 
service.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(2003).

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to 
psychiatric evaluation or treatment.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should arrange for a VA 
examination of the veteran in order to 
determine the nature and etiology of any 
psychiatric disorder(s) that may be 
present, to include PTSD and depression.  
The claims file must be made available to 
the examiner for review.  Any indicated 
tests and studies should be performed.  

Following a review of the relevant 
medical records in the claims file, to 
include the service records relating to a 
hospitalization for an emotionally 
unstable personality and drug abuse; 
obtaining a medical and psychiatric 
history, performing the mental status 
examination and any tests that are deemed 
necessary, the psychiatrist is asked to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
any psychiatric disorder that is present 
began during service or is causally 
linked to any incident of or finding 
recorded during service.  On the latter 
part of this question, the examiner 
should indicate whether any of the 
symptoms or findings recorded as a result 
of the in-service hospitalization for an 
emotionally unstable personality and drug 
abuse represented the early 
manifestations of a current psychiatric 
diagnosis (other than substance abuse or 
a personality disorder).  The 
psychiatrist is also requested to provide 
a rationale for any opinion expressed.

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for PTSD 
and depression, with consideration of all 
of the evidence obtained since the last 
Supplemental Statement of the Case (SSOC) 
was issued in February 2002.    

7.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a SSOC, 
which must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the February 2002 SSOC.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



